Citation Nr: 0012279	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-04 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for loss of vision, left 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which denied a claim by the veteran 
seeking entitlement to service connection for loss of vision, 
left eye.

This case was originally before the Board in October 1998, at 
which time it remanded the case back to the RO for further 
evidentiary development.  That development was completed and, 
thus, the case is ready for appellate review.

The Board notes that the veteran, in his January 1997 
Substantive Appeal, VA Form 9, requested a personal hearing 
before a member of the Board at the RO.  Subsequently, he was 
scheduled for that hearing and provided notice of its time, 
place, and date.  However, he failed to show for that 
hearing.  No further action is required, however, as it is 
not claimed or shown by the evidence that the veteran had 
good cause for his failure to report for the scheduled 
hearing and he has not since requested a new hearing.


FINDING OF FACT

The veteran has presented no competent medical evidence 
showing a disability of the left eye resulting from disease 
or injury incurred or aggravated during service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for loss of vision, left 
eye, and, therefore, there is no statutory duty to assist 
with developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§§ 1110, 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93  (1993).

II.  Evidence

Service medical records show that the veteran had uncorrected 
left eye vision of 20/100 at the time of entry into service, 
according to a June 1974 induction medical examination 
report.  An April 1975 medical treatment record shows that he 
sustained a laceration to the left eye region during a knife 
fight.  He had a 1/2" laceration located 1" lateral to the 
left eye.  Eye examination and facial series were negative.  
He was dispensed for sutures.  A September 1975 optometry 
examination report reflects that the veteran complained that 
his eyes hurt when reading.  Uncorrected left eye vision was 
20/50.  A November 1975 medical examination report indicates 
that he incurred multiple blows to the head and had blackouts 
due to alcohol use.  An April 1977 separation medical 
examination report reflects that he had left eye vision of 
20/50 at the time of his discharge from service.  The 
associated report of medical history indicates that he had 
had eye trouble and wore glasses.

Subsequent to service, the medical evidence of record 
includes VA treatment records dated from 1987 to 1999.  These 
are voluminous and show, in essence, repeated treatment for 
alcohol abuse and related problems.  Those pertaining to the 
veteran's left eye include VA hospitalization records from 
November and December 1987.  They show that the veteran was 
admitted for head trauma after he fell and hit his head on a 
sink while drunk.  Medical history indicated that he was hit 
in the left eye with a peach at the age of 6 years and had 
had decreased vision ever since that time.  On admission, his 
left eye was swollen shut.  Visual acuity was evaluated as 
20/200 in the left eye.  Physical examination and 
computerized tomography (CT) studies revealed subacute left 
subdural hematoma and multiple fractures of the skull and 
left orbital rim.  It was noted that his left pupil was 
larger than the right, but was briskly reactive.  The veteran 
underwent surgical evacuation of the hematoma.

A December 1989 VA medical report shows that the veteran was 
again treated for head trauma following a fall.  He was found 
unconscious.  He had a blood alcohol level of 0.445.  
Bilateral frontal hematomas and a laceration over the left 
eyebrow were noted.

An October 1993 VA admission record shows that the veteran 
complained of a 2 to 3 month history of failing vision in the 
left eye, which was deteriorating to only minimal light 
perception.  Objective examination revealed a dense-appearing 
cataract in his left eye.

A February 1996 VA mental status examination record reflects, 
as past medical history, that the veteran was blind in his 
left eye due to a cataract.
A March 1996 VA visual examination report states, as medical 
history provided by the veteran, that he was blind in his 
left eye following a 1972 left eye injury.  Evaluation of 
visual acuity revealed that he had no light perception in his 
left eye.  Diagnosis was uveitis and total retinal detachment 
of the left eye.

A September 1996 VA visual examination report shows that the 
veteran had glaucoma and retinal detachment of the left eye.

A November 1996 VA physical examination report shows that the 
veteran had an asymmetrical pupil on the left.

A VA outpatient visit printout shows that the veteran was 
seen for open-angle glaucoma on several occasions beginning 
in January 1997.

A March 1997 VA social work psychosocial assessment reflects 
that the veteran believed that he should be service-connected 
for blindness in his left eye.  He believed it was the result 
of getting hit in the left eye.  Medical history revealed 
that he had a cataract in the left eye.

An October 1998 VA ophthalmology report indicates that the 
veteran had glaucoma and no light perception in his left eye, 
secondary to retinal detachment.

A March 1999 Statement of Attending Physician Form indicates 
that the veteran was blind in his left eye.

An April 1999 VA outpatient visit printout shows diagnoses of 
nonexudative senile macular degeneration of the retina and 
primary open-angle glaucoma.

III.  Analysis

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303  (1999); Caluza, 7 Vet. 
App. at 506.   It is not enough that an injury or disease 
have occurred in service.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (citing Rabideau v. Derwinski, 2 Vet. App. 141 
(1992)).

Here, the Board finds sufficient evidence that the veteran 
currently has a loss of vision in the left eye for purposes 
of a well-grounded claim.  Recent VA medical records 
repeatedly show that he has no light perception in his left 
eye.  This evidence is adequate to fulfill the first prong of 
a well-grounded claim, i.e. that of a current disability.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

In light of the above, the determinative issue for purposes 
of a well grounded claim is whether the claims file contains 
any competent evidence of a relationship, or nexus, between 
the current loss of vision in the left eye and the veteran's 
service, including to an inservice left eye or head injury.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  This 
evidence must be medical evidence because it involves issues 
of medical causation and etiology.  Grottveit v. Brown,  5 
Vet. App. 91, 92-93  (1993).  The veteran's lay statements 
that he thinks an inservice injury caused his current loss of 
vision are not competent to well ground the claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (burden imposed by 
38 U.S.C.A. §  5107(a) as to a relationship between 
disability and service not met where person is not shown to 
be competent to offer medical opinions).

After review of the claims file, the Board finds no piece of 
evidence, other than the above-mentioned lay assertions by 
the veteran, suggesting that his current loss of vision in 
the left eye was incurred in or is related to service, 
including to an inservice left eye or head injury.  The Board 
recognizes that service medical records show that the veteran 
sustained lacerations to his left eye region and, apparently, 
multiple blows to the head in service in 1975; however, no 
competent evidence links either of these injuries to his loss 
of vision in the left eye.  In fact, his loss of vision in 
the left eye is first reported in the medical evidence in 
October 1993, more than 16 years after service.  No such loss 
of vision was noted in service, including at the time of the 
veteran's separation medical examination.  The report of that 
examination indicates that he had left eye visual acuity of 
20/50 upon discharge from service.  (It was 20/100 at the 
time of his entry into service.)  As stated above, a loss of 
vision was first noted in October 1993 and, at that time, was 
only of 2 to 3 months duration.  At that time a left eye 
cataract was discovered.  Several medical records indicate 
that his left eye loss of vision was due to the cataract or, 
alternatively, to a detached retina.  No competent evidence 
indicates that the loss of vision was incurred in service or 
was secondary to any inservice injuries.

Regarding visual acuity, the veteran could not be presumed 
sound for VA purposes at enlistment as to his visual acuity, 
see 38 C.F.R. § 3.304(b), because an uncorrected visual 
acuity loss was specifically noted on the entrance physical 
examination of June 1974 (20/100 in the left eye).  
Additional medical evaluation during the balance of his 
service confirmed that he had a refractive error in the left 
eye, although it appears that his uncorrected visual acuity 
improved by the time of his discharge (20/50 on the discharge 
examination).  Nevertheless, with respect to a left eye 
disorder manifested by loss of visual acuity, there is no 
competent medical evidence which provides a nexus, as 
reflected by medical diagnosis or opinion, between any 
currently diagnosed visual acuity loss and any event or 
incident of his active duty military service.  The Board is 
aware of the General Counsel's holding in Precedent Opinion 
(OGC) 82-90 (July 18, 1990), wherein it was held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
on the whole establishes that the familial condition was 
incurred or aggravated during service within the meaning of 
VA law and regulations, but as it is shown that the visual 
acuity loss was noted at entrance to service, such loss was 
clearly a defect rather than an acute injury or separate 
disease process, and therefore, further consideration of the 
claim is not warranted under OGC 82-90.  Refractive errors 
are specifically cited in VA regulations as defects rather 
than diseases.  See 38 C.F.R. § 3.303(c).


IV.  Conclusion

In light of the above, the Board must deny the veteran's 
claim as not well grounded.  The claims file contains no 
competent evidence that his current loss of vision in the 
left eye is related to service, including to lacerations to 
the left eye region or to head trauma sustained in service.  
As such, his claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303  (1999); Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.  Therefore, the 
Board cannot decide it on the merits.  See Boeck v. Brown, 6 
Vet. App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for loss of vision in the left eye is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

